Title: Samuel J. Harrison to Thomas Jefferson, 17 March 1811
From: Harrison, Samuel Jordan
To: Jefferson, Thomas


          
            Sir
            Lynchburg March 17. 1811
          
           I recd yours of the 13th ulto in Due Course—the Installments for the Land Due the 1st Apl Shall be ready here, as you have requested: In the Mean time if it would suit you as well to recieve it in Richmond, it would be a Convenience to me; which please say by return of the Mail?  The Seasons not having been favorable for Prising, Mr Griffin has not finnished; though expect he will in a few Days.—I am
          
            sir Yr Mo ob. Sv
            
 S J Harrison
          
        